United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2515
                                  ___________

Kenneth Ray Benton Pitts,               *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
T. Johnson, Ms., CO-1 Female Security * Appeal from the United States
Guard, Varner Unit, ADC; D. Miller,     * District Court for the
Mr., Sgt. Male Security Guard, Varner * Eastern District of Arkansas.
Unit, ADC; Rick Toney, Warden,          *
Verner Unit, ADC; T. MS., ARO-          * [UNPUBLISHED]
Grievance Officer, Varner Unit, ADC; *
Larry B. Norris, Director, Arkansas     *
Department of Correction,               *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: September 23, 1999
                            Filed: October 4, 1999
                                ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       Arkansas inmate Kenneth Ray Benton Pitts appeals from the district court’s1
order dismissing with prejudice his 42 U.S.C. § 1983 action. After careful review of
the record, we conclude that briefing would serve no useful purpose and that the court
properly dismissed the complaint under 28 U.S.C. § 1915A(b). We affirm for the
reasons stated by the district court, but we modify the dismissal to be without
prejudice. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
                                         -2-